Citation Nr: 0828127	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 
 
2. Entitlement to service connection for a right hand 
condition, to include Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978, 
and again from December 1978 to February 1979. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for 
hepatitis C and a right hand condition, to include Raynaud's 
phenomenon.  The veteran perfected a timely appeal of these 
determinations to the Board. 
 
In December 2005, the veteran and his mother, accompanied by 
the veteran's representative, testified at a hearing 
conducted before the undersigned Veterans Law Judge.  A 
transcript of the proceeding has been associated with the 
veteran's claims file.

The case was remanded in March 2006 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran has been diagnosed with 
Raynaud's phenomenon.  The veteran asserts that he was 
exposed to cold weather in both periods of service and that 
these periods of cold led to the onset of the veteran's 
current right hand symptoms, to include Raynaud's phenomenon.  
His service medical records indicate that he was treated in 
service for Raynaud's phenomenon, and for complaints of cold 
injury to his right hand, laceration of his scalp, and a 
severe laceration and subsequent infection of his left index 
finger.  The service medical records also reveal that the 
veteran was seen in service for complaints of right index 
finger getting white with cold in November 1977 while serving 
in Germany.  With regards to Raynaud's phenomenon, the 
veteran was diagnosed with Raynaud's phenomenon secondary to 
early collagen vascular disease.  The military Board found 
that he had an unacceptable defect and recommended separation 
from naval service.  It is unclear as to whether this 
condition pre-existed service.

The veteran has also been diagnosed with hepatitis C.  He 
maintains that the inoculations that he received as part of 
his service, as well as the lacerations to his scalp and left 
index finger brought about his hepatitis C.  

The veteran underwent a VA examination in April 2008.  The 
examiner rendered the following diagnosis:

Hepatitis C associated with polyarthraligia's and 
Dupuytren's contractures.  He has a history of 
vasoconstriction with paresthesias upon cold 
exposure, which does not quite meet the criteria 
for Raynaud's phenomenon as it requires at least 2 
or 3 typical triphasic color changes.  In either 
case there appears to be no association with 
underlying connective tissue disorder.  His 
disabilities appear to stem mainly from 
arthraligias perhaps related to his underlying 
hepatitis C and ongoing Dupuytren's contractures.  
He is currently followed by the Rheumatology 
Service here at Northport.  He appears to have 
sufficient pain and decreased function of the hands 
to allow him to continue his usual employment 
requiring optimal functioning of his hands as an 
automobile mechanic.

The examiner further stated that:

The veteran states that while in the service he 
denies any high risk sexual activity, drug abuse, 
tattoos or blood transfusions;  however, he says 
that his only way that he contracted hepatitis C 
was during basic training in Fort Dix when he had 
inoculations with air guns while in the military.  
However, to this day there has not been medical 
evidence that the use of air guns for inoculation 
is a risk factor for hepatitis C.

The Board, however, notes that a VA "Fast Letter" issued in 
June 2004 (Fast Letter 04- 13, June 29, 2004) noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the veteran's 
hepatitis C.  

Here, the examiner did not include a rationale as to why the 
examiner believed the air gun or lacerations were not the 
source of the veteran's hepatitis C.  Further, it is unclear 
as to whether the veteran suffers from a right hand 
condition, to include Raynaud's phenomenon.  The Board finds 
that medical clarification regarding the nature and etiology 
of the veteran's conditions are required in order to 
adjudicate his claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the April 2008 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
etiology of the veteran's right hand 
condition, to include Raynaud's 
phenomenon and hepatitis C.  The 
veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to the 
following:

(a)  Whether it is at least as likely as 
not that the veteran's hepatitis C is 
related to his military service, to 
include the claimed air gun injections 
and lacerations, or whether it is more 
likely that post-service factors, such as 
the veteran's documented substance abuse, 
caused his current Hepatitis C.  In so 
opining, the reviewer should take into 
consideration the VA Fast letter 
discussed by the Board above.

(b)  Does the veteran have Raynaud's 
phenomenon?

(c)  Does the veteran have any other 
diagnosed right hand condition?

(d)  If so, did a right hand condition 
have its onset during the veteran's 
period of military service?

(e)  Was a right hand condition caused by 
any incident or event that occurred 
during his period of military service? 

(f)  Was a right hand condition either 
caused or aggravated (e.g., permanently 
worsened) by military service? 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

2.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for right hand 
condition, to include Raynaud's 
phenomenon and hepatitis C.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




